Title: To John Adams from John Sinclair, 15 June 1793
From: Sinclair, John
To: Adams, John



Dear Sir
London. 15 June 1793

I have the pleasure of sending you by Dr Adair, (whom I beg to recommend to your attention & civilities) the printed plan of the Board of Agriculture about to be established here.—I shall have the honour of sending you the regulations we adopt, as soon as they are drawn up, & we shall have much pleasure in corresponding with all similar institutions in America.—I shall write more fully in answer to your obliging letter soon.—
Believe me, with great respect & esteem.—your very faithful humble Servant
John Sinclair